DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Application claims 1- 2, 4- 10 and 12- 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 13 of U.S. Patent No. 11,197,685 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because
Regarding application claim 1, claim 1 of U.S. Patent No. 11,197,685 B2 claims an obstruction removal system, comprising: (An obstruction removal system, comprising:)
an aspiration catheter configured to be inserted into a vasculature (a catheter configured to be inserted into a vasculature); and
an obstruction removal device configured to be inserted through the aspiration catheter and at least partially extended into the vasculature from a distal end of the aspiration catheter, the obstruction removal device including: (and an obstruction removal device configured to be inserted through the catheter and at least partially extended into the vasculature from the distal end of the catheter, the obstruction removal device including:)
a tubular member configured to apply a suction force from the aspiration catheter to an obstruction to remove the obstruction from the vasculature (a tubular member … configured to apply a suction force from the catheter to an obstruction to remove the obstruction from the vasculature; it is noted that since a suction force is carried by the catheter, the catheter as claimed by U.S. Patent No. 11,197,685 B2 is interpreted as “an aspiration catheter”); and
an expandable member surrounding the tubular member, the expandable member being configured to transition from a contracted state to an expanded state after the expandable member is at least partially extended into the vasculature from the distal end of the aspiration catheter, the expandable member being further configured to at least partially surround the obstruction as the obstruction is being removed from the vasculature, wherein a proximal portion of the expandable member is configured to fold over the distal end of the aspiration catheter in order to prevent the expandable member from being suctioned into the aspiration catheter (and an expandable member surrounding the tubular member, the expandable member being configured to transition from a contracted state to an expanded state after the expandable member is at least partially extended into the vasculature from the distal end of the catheter, the expandable member being further configured to at least partially surround the obstruction as the obstruction is being removed from the vasculature, wherein a proximal portion of the expandable member is configured to fold over the distal end of the catheter in order to prevent the expandable member from being suctioned into the catheter) (See claim 1 of U.S. Patent No. 11,197,685 B2).
Regarding application claim 2, claim 2 of U.S. Patent No. 11,197,685 B2 claims wherein a distal portion of the expandable member is configured to form a basket around the tubular member to at least partially surround the obstruction as the obstruction is being removed from the vasculature (wherein a distal portion of the expandable member is configured to form a basket around the tubular member to at least partially surround the obstruction as the obstruction is being removed from the vasculature).
Regarding application claim 4, claim 3 of U.S. Patent No. 11,197,685 B2 claims wherein the tubular member comprises a flexible polymer tube (wherein the tubular member comprises a flexible polymer tube) (See claim 3 of U.S. Patent No. 11,197,685 B2).
Regarding application claim 5, claim 4 of U.S. Patent No. 11,197,685 B2 claims wherein the tubular member is structurally reinforced by a coil or a wire mesh (wherein the tubular member is structurally reinforced by a coil or a wire mesh) (See claim 4 of U.S. Patent No. 11,197,685 B2).
Regarding application claim 6, claim 5 of U.S. Patent No. 11,197,685 B2 claims wherein the expandable member comprises a wire mesh folded at a distal edge to form an outer layer and an inner layer that are bound together at a base member (wherein the expandable member comprises a wire mesh folded at a distal edge to form an outer layer and an inner layer that are bound together at the base member) (claim 5 of U.S. Patent No. 11,197,685 B2).
Regarding application claim 7, claim 6 of U.S. Patent No. 11,197,685 B2 claims further comprising:
a guide catheter, wherein the aspiration catheter is configured to be inserted into the vasculature through the guide catheter (further comprising: a guide catheter, wherein the catheter is configured to be inserted into the vasculature through the guide catheter) (See claim 6 of U.S. Patent No. 11,197,685 B2).
Regarding application claim 8, claim 7 of U.S. Patent No. 11,197,685 B2 claims wherein the aspiration catheter and the obstruction removal device, carrying at least a portion of the obstruction surrounded by the expandable member, are configured to be withdrawn from the vasculature through the guide catheter when the obstruction cannot be fully suctioned into the aspiration catheter through the tubular member (wherein the catheter and the obstruction removal device, carrying at least a portion of the obstruction surrounded by the expandable member, are configured to be withdrawn from the vasculature through the guide catheter when the obstruction cannot be fully suctioned into the catheter through the tubular member) (See claim 7 of U.S. Patent No. 11,197,685 B2).
Regarding application claim 9, claim 8 of U.S. Patent No. 11,197,685 B2 claims an obstruction removal device configured to be inserted through an aspiration catheter and at least partially extended into a vasculature from a distal end of the aspiration catheter, the obstruction removal device comprising: (An obstruction removal device configured to be inserted through a catheter and at least partially extended into a vasculature from a distal end of the catheter, the obstruction removal device comprising:)
a tubular member configured to apply a suction force from the aspiration catheter to an obstruction to remove the obstruction from the vasculature (a tubular member … configured to apply a suction force from the catheter to an obstruction to remove the obstruction from the vasculature; it is noted that since a suction force is carried by the catheter, the catheter as claimed by U.S. Patent No. 11,197,685 B2 is interpreted as “an aspiration catheter”); and
an expandable member surrounding the tubular member, the expandable member being configured to transition from a contracted state to an expanded state after the expandable member is at least partially extended into the vasculature from the distal end of the aspiration catheter, the expandable member being further configured to at least partially surround the obstruction as the obstruction is being removed from the vasculature, wherein a proximal portion of the expandable member is configured to fold over the distal end of the aspiration catheter in order to prevent the expandable member from being suctioned into the aspiration catheter (and an expandable member surrounding the tubular member, the expandable member being configured to transition from a contracted state to an expanded state after the expandable member is at least partially extended into the vasculature from the distal end of the catheter, the expandable member being further configured to at least partially surround the obstruction as the obstruction is being removed from the vasculature, wherein a proximal portion of the expandable member is configured to fold over the distal end of the catheter in order to prevent the expandable member from being suctioned into the catheter) (See claim 8 of U.S. Patent No. 11,197,685 B2).
Regarding application claim 10, claim 9 of U.S. Patent No. 11,197,685 B2 claims wherein a distal portion of the expandable member is configured to form a basket around the tubular member to at least partially surround the obstruction as the obstruction is being removed from the vasculature (wherein a distal portion of the expandable member is configured to form a basket around the tubular member to at least partially surround the obstruction as the obstruction is being removed from the vasculature) (See claim 9 of U.S. Patent No. 11,197,685 B2).
Regarding application claim 12, claim 10 of U.S. Patent No. 11,197,685 B2 claims wherein the tubular member comprises a flexible polymer tube (wherein the tubular member comprises a flexible polymer tube) (See claim 10 of U.S. Patent No. 11,197,685 B2).
Regarding application claim 13, claim 11 of U.S. Patent No. 11,197,685 B2 claims wherein the tubular member is structurally reinforced by a coil or a wire mesh (wherein the tubular member is structurally reinforced by a coil or a wire mesh) (See claim 11 of U.S. Patent No. 11,197,685 B2).
Regarding application claim 14, claim 12 of U.S. Patent No. 11,197,685 B2 claims wherein the expandable member comprises a wire mesh folded at a distal edge to form an outer layer and an inner layer that are bound together at a base member (wherein the expandable member comprises a wire mesh folded at a distal edge to form an outer layer and an inner layer that are bound together at the base member) (See claim 12 of U.S. Patent No. 11,197,685 B2).
Regarding application claim 15, claim 13 of U.S. Patent No. 11,197,685 B2 claims wherein the obstruction removal device, carrying at least a portion of the obstruction surrounded by the expandable member, is configured to be withdrawn from the vasculature with the aspiration catheter through a guide catheter when the obstruction cannot be fully suctioned into the aspiration catheter through the tubular member (wherein the obstruction removal device, carrying at least a portion of the obstruction surrounded by the expandable member, is configured to be withdrawn from the vasculature with the catheter through a guide catheter when the obstruction cannot be fully suctioned into the catheter through the tubular member) (See claim 13 of U.S. Patent No. 11,197,685 B2).
Claim Rejections - 35 USC § 102/ 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1- 2, 4- 5, 9- 10 and 12- 13 is/are rejected under 35 U.S.C. 102(a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wallace et al. (US Pub. No. 2018/0070968 A1).

Regarding claim 1, Wallace discloses an obstruction removal system, comprising:
an aspiration catheter (211, 509) (Figs. 2B, 2D) (Ps. [0080], [0092] - - self- rolling atherectomy apparatuses, in general are co-axial systems including a distal access catheter; it is noted that the specific self-rolling atherectomy apparatus shown in Figs. 8A- 8B used in this rejection does not show a co-axial distal access (aspiration) catheter but instead shows a combination outer tractor pusher/ distal access catheter 809) configured to be inserted into a vasculature (503) (Figs. 5A- 5D) (P. [0092], [0127] - - FIGS. 5A-5D illustrate removal of a clot using a self-rolling mechanical atherectomy apparatus as described herein; The apparatus is deployed in a blood vessel 503; …aspiration/vacuum could be applied through the… distal access catheter to get a vacuum force to the clot); and
an obstruction removal device (200, 505/513, 801) (Figs. 2A- 2D, 5A- 5D, 8A- 8B) [0080], [0092], [0107] - - in FIG. 8A, the specific self-rolling mechanical atherectomy apparatus 801 used in this rejection is shown in an expanded or deployed configuration) configured to be inserted through the aspiration catheter (211, 509) and at least partially extended into the vasculature from a distal end of the aspiration catheter (211, 509) (See Fig. 5B), the obstruction removal device (200, 505/513, 801) including:
a tubular member (205, 513, 811) (Figs. 2A- 2D, 5A- 5D, 8A- 8B) configured to apply a suction force from the aspiration catheter (211, 509) to an obstruction (519) (Figs. 5A- 5D) to remove the obstruction (519) from the vasculature (503) (P. [0117] - - a vacuum may be applied through the inner tractor puller and/or the tractor tube; and
an expandable member (204, 505, 805) (Figs. 2A- 2D, 5A- 5D, 8A- 8B) surrounding the tubular member (205, 513, 811), the expandable member (204, 505, 805) being configured to transition from a contracted state (Figs. 2B, 5A) to an expanded state (Figs. 2D, 5B, 8B) after the expandable member (204, 505, 805) is at least partially extended into the vasculature (503) from the distal end of the aspiration catheter (211, 509) (See Figs. 2D, 5B), the expandable member (204, 505, 805) being further configured to at least partially surround the obstruction (519) as the obstruction (519) is being removed from the vasculature (503) (See Fig. 5D), wherein a proximal portion of the expandable member (812) (Fig. 8A) is configured to fold over the distal end of the aspiration catheter (211, 509) (See Figs. 2D, 8B) (Ps. [0107]- [0108] - - the relative weakness of the proximal tapered region between the expanded outer tractor tube portion and the distal end opening of the outer tractor pusher/distal access catheter causes this tapered region to fail, so that the tractor tube rolls over 841 the open end 810 of the distal access catheter (and therefore over itself proximally), rather than rolling over itself distally at the distal-facing opening 819)) in order to prevent the expandable member (204, 505, 805) from being suctioned into the aspiration catheter (211, 509) (Ps. [0080] - - Fig. 2D shows  the apparatus of FIG. 2C including both an outer tractor pusher 207 as well as a distal access catheter 211).
Since the self- rolling atherectomy apparatus shown in Figs. 8A- 8B folds over the distal end of the combination outer tractor pusher/ distal access catheter 809 and since the self-rolling atherectomy apparatus shown in Fig. 2D shows separate outer tractor pusher 207 and distal access catheter 211, the embodiment in Fig. 8B is capable of having a proximal portion of the expandable member 812 fold over the distal end of the separate aspiration catheter 211 shown in Fig. 2D (See P. [0162] - - although specific embodiments have been illustrated and described herein, any arrangement calculated to achieve the same purpose may be substituted for the specific embodiments shown).
Alternatively, it would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination outer tractor pusher/ distal access catheter 809 of the self- rolling atherectomy apparatus shown in Figs. 8A- 8B to have a separate outer tractor pusher and distal access catheter as shown in the embodiment of Fig. 2D because any arrangement calculated to achieve the same purpose may be substituted for the specific embodiments shown (P. [0162]).
Regarding claim 2, Wallace further discloses wherein a distal portion of the expandable member (204, 505, 805) is configured to form a basket around the tubular member (205, 513, 811) to at least partially surround the obstruction (519) as the obstruction (519) is being removed from the vasculature (503) (See Fig. 5D).
Regarding claim 4, Wallace further discloses wherein the tubular member (205, 513, 811) comprises a flexible polymer tube (Ps. [0071], [0114], [0127] - -Any of the tractor tubes may be coated with a flexible material like urethane, silicone or other elastic element…These coatings may cover all the interstices of the structure so aspiration/vacuum could be applied through the inner tractor puller and/or the distal access catheter to get a vacuum force to the clot).
Regarding claim 5, Wallace further discloses wherein the tubular member (205, 513, 811) is structurally reinforced by a coil or a wire mesh (Ps. [0020], [0093], [0125]- [0126] - - the inner tractor tube portion may have a braid angle in the proximal to distal axis (e.g., under tension) of less than 80 degrees;  In general, the tractor tube may be formed of flat wires; this may help create a grabbing edge when the braid rolls).
Regarding claim 9, Wallace discloses an obstruction removal device (200, 505/513, 801) (Figs. 2A- 2D, 5A- 5D, 8A- 8B) [0080], [0092], [0107] - - in FIG. 8A, the specific self-rolling mechanical atherectomy apparatus 801 used in this rejection is shown in an expanded or deployed configuration) configured to be inserted through an aspiration catheter (211, 509) (Figs. 2B, 2D) (Ps. [0080], [0092] - - self- rolling atherectomy apparatuses, in general are co-axial systems including a distal access catheter; it is noted that the specific self-rolling atherectomy apparatus shown in Figs. 8A- 8B used in this rejection does not show a co-axial distal access (aspiration) catheter but instead shows a combination outer tractor pusher/ distal access catheter 809) and at least partially extended into vasculature (503) (Figs. 5A- 5D) from a distal end of the aspiration catheter (211, 509) (See Fig. 5B) (P. [0092], [0127] - - FIGS. 5A-5D illustrate removal of a clot using a self-rolling mechanical atherectomy apparatus as described herein; The apparatus is deployed in a blood vessel 503; …aspiration/vacuum could be applied through the… distal access catheter to get a vacuum force to the clot), the obstruction removal device (200, 505/513, 801), the obstruction removal device (200, 505/513, 801) comprising:
a tubular member (205, 513, 811) (Figs. 2A- 2D, 5A- 5D, 8A- 8B) configured to apply a suction force from the aspiration catheter (211, 509) to an obstruction (519) (Figs. 5A- 5D) to remove the obstruction (519) from the vasculature (503) (P. [0117] - - a vacuum may be applied through the inner tractor puller and/or the tractor tube); and
an expandable member (204, 505, 805) (Figs. 2A- 2D, 5A- 5D, 8A- 8B) surrounding the tubular member (205, 513, 811), the expandable member (204, 505, 805) being configured to transition from a contracted state (Figs. 2B, 5A) to an expanded state (Figs. 2D, 5B, 8B) after the expandable member (204, 505, 805) is at least partially extended into the vasculature (503) from the distal end of the aspiration catheter (211, 509) (See Figs. 2D, 5B), the expandable member (204, 505, 805) being further configured to at least partially surround the obstruction (519) as the obstruction (519) is being removed from the vasculature (503) (See Fig. 5D), wherein a proximal portion of the expandable member (812) (Fig. 8A) is configured to fold over the distal end of the aspiration catheter (211, 509) (See Figs. 2D, 8B) (Ps. [0107]- [0108] - - the relative weakness of the proximal tapered region between the expanded outer tractor tube portion and the distal end opening of the outer tractor pusher/distal access catheter causes this tapered region to fail, so that the tractor tube rolls over 841 the open end 810 of the distal access catheter (and therefore over itself proximally), rather than rolling over itself distally at the distal-facing opening 819)) in order to prevent the expandable member (204, 505, 805) from being suctioned into the aspiration catheter (211, 509) (Ps. [0080] - - Fig. 2D shows  the apparatus of FIG. 2C including both an outer tractor pusher 207 as well as a distal access catheter 211).
Since the self- rolling atherectomy apparatus shown in Figs. 8A- 8B folds over the distal end of the combination outer tractor pusher/ distal access catheter 809 and since the self-rolling atherectomy apparatus shown in Fig. 2D shows separate outer tractor pusher 207 and distal access catheter 211, the embodiment in Fig. 8B is capable of having a proximal portion of the expandable member 812 fold over the distal end of the separate aspiration catheter 211 shown in Fig. 2D (See P. [0162] - - although specific embodiments have been illustrated and described herein, any arrangement calculated to achieve the same purpose may be substituted for the specific embodiments shown).
Alternatively, it would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination outer tractor pusher/ distal access catheter 809 of the self- rolling atherectomy apparatus shown in Figs. 8A- 8B to have a separate outer tractor pusher and distal access catheter as shown in the embodiment of Fig. 2D because any arrangement calculated to achieve the same purpose may be substituted for the specific embodiments shown (P. [0162]).
Regarding claim 10, Wallace further discloses wherein a distal portion of the expandable member (204, 505, 805) is configured to form a basket around the tubular member (205, 513, 811) to at least partially surround the obstruction (519) as the obstruction (519) is being removed from the vasculature (503) (See Fig. 5D).
Regarding claim 12, Wallace further discloses wherein the tubular member (205, 513, 811) comprises a flexible polymer tube (Ps. [0071], [0114], [0127] - -Any of the tractor tubes may be coated with a flexible material like urethane, silicone or other elastic element…These coatings may cover all the interstices of the structure so aspiration/vacuum could be applied through the inner tractor puller and/or the distal access catheter to get a vacuum force to the clot).
Regarding claim 13, Wallace further discloses wherein the tubular member (205, 513, 811) is structurally reinforced by a coil or a wire mesh (Ps. [0020], [0093], [0125]- [0126] - - the inner tractor tube portion may have a braid angle in the proximal to distal axis (e.g., under tension) of less than 80 degrees;  In general, the tractor tube may be formed of flat wires; this may help create a grabbing edge when the braid rolls).

Claim(s) 7- 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallace et al. (US Pub. No. 2018/0070968 A1) in view of Miller et al. (US Pub. No. 2008/0082107 A1).
Regarding claim 7 and claim 8, Wallace discloses the system of claim 1, but Wallace does not disclose
(claim 7 and claim 8) a guide catheter as claimed.
However, Miller teaches an obstruction removal system in the same field of endeavor (Abstract)
(claim 7) further comprising:
a guide catheter (4) (Figs. 1- 2, 4), wherein the aspiration catheter (6) (Figs. 1- 2, 4) is configured to be inserted into the vasculature through the guide catheter (4) (See Figs. 1, 4) (Ps. [0012], [0014] - - guide catheter 4 may have a lumen 16 and the support catheter 6 may have a lumen 17 which both may be coupled to a vacuum source 18 for aspirating the obstruction; support catheter 6 is sized to be advanced through the guide catheter 4);
(claim 8) wherein the aspiration catheter (6) and the obstruction removal device (12) (Figs. 1- 2, 4), carrying at least a portion of the obstruction (See Fig. 4), are configured to be withdrawn from the vasculature through the guide catheter (4) when the obstruction cannot be fully suctioned into the aspiration catheter. (Ps. [0012], [0014] - - guide catheter 4 may have a lumen 16 and the support catheter 6 may have a lumen 17 which both may be coupled to a vacuum source 18 for aspirating the obstruction; since support catheter 6 is sized to be advanced through the guide catheter 4, obstruction that is not suctioned through the support catheter is capable of being suctioned through the guide catheter 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the system associated with Wallace to include a guide catheter, wherein the aspiration catheter is configured to be inserted into the vasculature through the guide catheter as taught by Miller because the guide catheter would be able to guide other catheters and devices through the larger vessels leading to the obstruction (Miller - - P. [0012]).  
Wallace in view of Miller encompasses or makes obvious the limitations of claim 8 because Miller teaches that both the guide catheter (4) and the aspiration catheter (6) are coupled to a vacuum source and that the aspiration catheter (6) is sized to be advanced through the guide catheter (4).  When combined with Wallace, the guide catheter associated with Miller would predictably be capable of withdrawing from the vasculature the aspiration catheter and the obstruction removal device, carrying at least a portion of the obstruction surrounded by the expandable member associated with Wallace.
Regarding claim 15, Wallace in view of Miller discloses the apparatus of claim 9, Wallace further disclosing wherein the aspiration catheter (211, 509) and the obstruction removal device (200, 505/513, 801), carrying at least a portion of the obstruction (519) surrounded by the expandable member (204, 505, 805) (See Fig. 5D), are configured to be withdrawn from the vasculature (503) (See Fig. 5D) (P. [0096] - - The clot can be removed from the vessel by …withdrawing the entire system), but Wallace does not disclose
(claim 15) a guide catheter as claimed.
However, Miller teaches an obstruction removal system in the same field of endeavor (Abstract) further comprising a guide catheter (4) (Figs. 1- 2, 4), wherein the aspiration catheter (6) (Figs. 1- 2, 4) is configured to be inserted into the vasculature through the guide catheter (4) (See Figs. 1, 4) (Ps. [0012], [0014] - - guide catheter 4 may have a lumen 16 and the support catheter 6 may have a lumen 17 which both may be coupled to a vacuum source 18 for aspirating the obstruction; support catheter 6 is sized to be advanced through the guide catheter 4)
(claim 15) wherein the obstruction removal device (12) (Figs. 1- 2, 4), carrying at least a portion of the obstruction (See Fig. 4) is configured to be withdrawn from the vasculature through the guide catheter (4) when the obstruction cannot be fully suctioned into the aspiration catheter. (Ps. [0012], [0014] - - guide catheter 4 may have a lumen 16 and the support catheter 6 may have a lumen 17 which both may be coupled to a vacuum source 18 for aspirating the obstruction; since support catheter 6 is sized to be advanced through the guide catheter 4, obstruction that is not suctioned through the support catheter is capable of being suctioned through the guide catheter 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the system associated with Wallace to include a guide catheter, wherein the aspiration catheter is configured to be inserted into the vasculature through the guide catheter as taught by Miller because the guide catheter would be able to guide other catheters and devices through the larger vessels leading to the obstruction (Miller - - P. [0012]).  
Wallace in view of Miller encompasses or makes obvious the limitations of claim 15 because Miller teaches that both the guide catheter (4) and the aspiration catheter (6) are coupled to a vacuum source and that the aspiration catheter (6) is sized to be advanced through the guide catheter (4).  When combined with Wallace, the guide catheter associated with Miller would predictably be capable of withdrawing from the vasculature the aspiration catheter and the obstruction removal device, carrying at least a portion of the obstruction surrounded by the expandable member associated with Wallace.

Allowable Subject Matter
Claims 6 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if a terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) is timely filed and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 6 and 14, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein the expandable member comprises a wire mesh folded at a distal edge to form an outer layer and an inner layer that are bound together at a base member.
The closest cited prior art reference, Wallace discloses a self-rolling mechanical atherectomy apparatus in which the expandable member (204, 505, 805) comprises a wire mesh folded at a distal edge to form an outer layer and an inner layer.  However, the outer layer is attached to an outer tractor pusher/ distal access catheter (207, 211, 511, 809) and the inner layer is attached to a tubular member (205, 513, 811) which moves within the outer tractor pusher/ distal access catheter (207, 211, 511, 809) (See Figs. 2D, 8B) (P. [0042]).  A modification of the Wallace reference which would include binding the outer and inner layer together at a base member would destroy its method of operation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANKINDI RWEGO/Examiner, Art Unit 3771